Ray, J.
At a special session, the following order was made by the board of commissioners of Putnam county:
“ Ordered, that William E. P). Barnett, William D. Smyth, and Henry W. Daniels be, and they are hereby, appointed a committee to purchase the Exchange Bank safe, provided *171that the same can he purchased at reasonable figures; and also land to an amount not exceeding two hundred and fifty acres, provided that the same can be purchased within three miles of the city of Greencastle-, and provided, also, that the purchase money of said safe and land shall not exceed $15,966 14. Said land to be used for a poor farm, and said safe to be for the use of the county treasurer, and make report in full on Monday next, at 11 A. M.”
A motion was made by the appellant, a tax payer of said county, before said board, to have said order rescinded and set aside, on the ground that the order was made in view of the fact that the treasurer of the county had deposited the sum of $15,966 14 of county funds in said Exchange Bank, and that said bank had failed, and that the sole purpose was to relieve said treasurer, who was one of the committee so appointed, from loss, by receiving from said bank, at an extravagant and unreasonable price, both the safe mentioned in said order and two hundred and fifty acres of land, owned by said bank, when said county already owned a poor farm, with proper buildings erected thereon, amply sufficient for all purposes; that one of 'the members of the board of commissioners was the father of said treasurer and» a surety on his official bond, and that the order could not have been passed except upon his vote therefor.
The m'otion was overruled, and an appeal taken to the Court of Common Pleas of Putnam county, where, on motion, the appeal was dismissed for want of jurisdiction. It is provided by “an act for the relief of the poor,” (1 G-. & II., § 25, p. 493,) that “it shall be lawful for the board of county commissioners, in the several counties of this State, whenever they may deem it advisable, to purchase a tract of land in the name of their respective counties, and thereon to build, establish and organize an asylum for the poor.” This act was approved June 9, 1852. By section 31 of the “act providing for the organization of county boards, and prescribing some of their powers and duties,” approved June 17,1852, (1 G-. & H. 247,) it is declared that *172“from all decisions of such commissioners there shall be allowed an appeal to the cii’cuit-or common pleas court by any person aggrieved.”
It will be observed that while the act does hot, in terms, purport to prescribe all the powers possessed by the board of county commissioners, it does,'in express words, authorize an appeal from all decisions they may make. The right of appeal is not lixnited to the decisions made by virtue of that act, but is expressly extexxded to all decisions; and when, therefore, jurisdiction already existed, or a new power was eonfexTed by a subsequent statute, unless in the act granting the power axx appeal is denied, the decision is subject to review in a higher court. It is true, that in Allen v. Hostetter, 16 Ind. 15, a different opinion .was expressed, but that case was decided upon the authority of French v. Lighty, 9 Ind. 475. The latter case simply discussed the right of appeal from the circuit to this coux’t in a special proceeding for the contest of an election, and the decision turned upon the language of the law authorizing appeals from the Common Pleas and Cix’cuit Coux’ts to the Supreme Court. The decision in French v. Lighty may have been very good law, but it furnished no support for the ruling in Allen v. Hostetter, and we do not agree in the result there reached. Because appeals are only authorized from the Circuit Coxxrt to the Supreme Court in civil and criminal eases, and as a contest of an election is neither a civil or criminal proceeding* and there is no appeal, according to the ruling in French v. Lighty, it does not follow, although it was so assumed in Allen v. Hostetter, that when a board of county commissionex’s decide an act of the legislature unconstitutional, no appeal can be taken to the Circuit Court, when such appeal is authorized from all decisions.
The boards of county commissioner’s ax'e, for certain purposes, judicial tribunals. As such, they have been often recognized, both under tlxe former constitution and the present one. The State v. Conner, 5 Blackf. 325; id. 462; Rhode v. Davis, 2 Ind. 53; Board of Commissioners v. Wright, *17322 Inch 187. But they are something more than a court. The law for their organization declares them to be “a body corporate and politic.” Powers are conferred upon them, legislative in their nature, and the exercise of these powers involves a lawmaking discretion. Erom the exercise'of these powers no appeal would lie, for no court or jury is authorized to exercise legislative functions. The exercise of such powers is not included in the word “ decisions.” The language authorizing an appeal is 'comprehensive, and was undoubtedly intended to include all action of the commissioners not strictly within the limit of the local legislative power conferred by statute. Eor the purpose of authorizing an appeal, the word “decisions” will be applied to every ruling, final in its nature,.upon any subject upon which the board of county commissioners are not authorized to take legislative action. Where they arc thus authorized, an appeal will not lie.
We have recognized the right of appeal where the commissioners had authorized the issue of county bonds to pay bounties, but at the time such orders were passed the commissioners had no legislative power conferred by statute to act, and the question presented was as, to the power of the legislature to confirm their action.
The question now presented is, whether the commissioners of Putnam county had such legislative discretion as authorized them to order the purchase of a farm for the occupancy and benefit of the poor, when a location and building amply sufficient fo,r all their wants was already owned by the county. The law provides for the purchase of a “tract of land” as an asylum for the poor. Does this authorize the purchase of two distinct tracts of land, miles apart, for this purpose ? Are two distinct establishments to be put in operation in one county, for the accomplishment of one purpose ? and if so, why not three, or, indeed, is there any limit to the exercise of the legislative discretion of the county commission&rs? We must conclude that when the board have acted and provided a farm for *174the occupancy of the poor of the county, that their legislative power on that subject is exhausted. Their determination is no longer within the line of legislative discretion, but is subject to a review and reversal by the courts.
J. E. McDonald, A. D. JRoache, D. Sheeks, J. Manna and F. Knefler, for appellant.
D. E. Williamson and A. Daggy, for appellee.
The Court of Common Pleas should have overruled the motion to dismiss the appeal, and should have determined whether the action of the county commissioners was within the authority confided to them by the statute.
The judgment is reversed, with costs, and the cause remanded for further proceedings.